 1
 2
 3
 4
 5
                              UNITED STATES DISTRICT COURT
 6
                           NORTHERN DISTRICT OF CALIFORNIA
 7
 8   THERESA BROOKE, a married woman
     dealing with her sole and separate claim,        Case No: 5:19-cv-00414-NC
 9
                           Plaintiff,                 [PROPOSED] ORDER
10
11
     vs.
12
13   INFINITE LOOP CUPERTINO HOTEL
     LLC,
14
                           Defendant.
15
16          Upon Joint Motion and good cause shown,
17          IT IS HEREBY ORDERED dismissing the above case; each party to bear their
18   own fees and costs.
19
                   DATED this _____             May
                               28th day of _____________________, 2019.
20
21                                                               S DISTRICT
                                                              ATE           C
                                                             T
                                                                                       O
                                                        S




22                                               Judge of the U.S District Court
                                                                                        U
                                                       ED




                                                                                         RT
                                                   UNIT




                                                                           TED
23                                                                   GRAN
                                                                                                R NIA




24                                                                                         ns
                                                                                M. Cousi
                                                   NO




                                                                      thanael
                                                             Judge Na
                                                                                                FO




25
                                                    RT




                                                                                            LI




                                                            ER
                                                       H




                                                                                       A




                                                                 N                         C
26                                                                                 F
                                                                     D IS T IC T O
                                                                           R
27
28
